DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-18 are pending and under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,143,658. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of evaluating the renal status in a subject comprising assays to detect insulin like growth factor binding protein-4 in a body fluid sample, correlating the assay result to the renal status of a subject and using the assay result to assign the patient to a predetermined subpopulation of individuals having a known predisposition of a current or future renal injury, and treating the patient based on the predetermined subpopulation of individuals to which the patient is assigned. Thus, the claims are of the same scope and not patentably distinct.
 Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,928,403. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of evaluating the renal status in a subject comprising (a) performing an assay configured to detect Insulin-like growth factor-binding protein 4 by introducing a body fluid sample obtained from the subject into an assay instrument which (i) contacts all or a portion of the body fluid sample with a binding reagent which specifically binds for detection Insulin-like growth factor-binding protein 4, and (ii) generates one or more assay results indicative of binding of Insulin-like growth factor-binding protein 4 to its binding reagent; (b) correlating the assay result(s) to an increased risk of the subject having a RIFLE stage R, I, or F acute kidney injury within 72 hours of the time at which the body fluid sample is obtained when the assay result(s) is above a predetermined threshold; and (c) treating the subject determined to be at risk of a RIFLE stage R, I, or F acute kidney injury by one or more of initiating renal replacement therapy, withdrawing delivery of compounds that are known to be damaging to the kidney, delaying procedures that are known to be damaging to the kidney, performing kidney transplant, and modifying diuretic administration. Both sets of claims recite that the assay results comprise a measured concentration of IGFBP-4. Both sets of claims recite wherein a plurality of assay results, one of which is from the assay configured to detect Insulin-like growth factor-binding protein 4, are combined using a function that converts the plurality of assay results into a single composite result. Both sets of claims recite wherein the subject: (a) has one or more known risk factors for prerenal, intrinsic renal, or postrenal acute kidney injury; (b) has been diagnosed with one or more of congestive heart failure, preeclampsia, eclampsia, diabetes mellitus, hypertension, coronary artery disease, proteinuria, renal insufficiency, glomerular filtration below the normal range, cirrhosis, serum creatinine above the normal range, sepsis, injury to renal function, and reduced renal function; (c) has undergone major vascular surgery, coronary artery bypass, or other cardiac surgery; or (d) has been exposed to NSAIDs, cyclosporines, tacrolimus, aminoglycosides, foscarnet, ethylene glycol, hemoglobin, myoglobin, ifosfamide, heavy metals, methotrexate, radiopaque contrast agents, or streptozotocin. Both sets of claims recite wherein said method further comprises assigning a risk of the future occurrence or nonoccurrence of reduced renal function in said subject. Both sets of claims recite wherein said method further comprises assigning a risk of the future occurrence or nonoccurrence of a need for dialysis in said subject. Both sets of claims recite wherein said method further comprises assigning a risk of the future occurrence or nonoccurrence of a need for renal replacement therapy in said subject. Both sets of claims recite wherein said method further comprises assigning a risk of the future occurrence or nonoccurrence of a need for renal transplantation in said subject. Both sets of claims recite wherein the subject is in RIFLE stage 0 or R.  Thus, the claims are of the same scope and not patentably distinct.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims are drawn to a method for evaluating renal status in a subject, comprising: performing an assay configured to detect Insulin-like growth factor-binding protein 4 by introducing a body fluid sample obtained from the subject into an assay instrument which (i) contacts all or a portion of the body fluid sample with a binding reagent which specifically binds for detection Insulin-like growth factor-binding protein 4, and (ii) generates one or more assay results indicative of binding of Insulin-like growth factor-binding protein 4 to its binding reagent; correlating the assay result(s) to the renal status of the subject by using the assay result(s) to assign the patient to a predetermined subpopulation of individuals having a known predisposition of a current or future acute renal injury, wherein said future acute injury is within 72 hours of the time at which the body fluid is obtained, the assignment made by comparing the assay result(s) or a value derived therefrom to a threshold value obtained from a population study, wherein the threshold separates the population into a first subpopulation and a second subpopulation, the first subpopulation being at an increased predisposition for future acute renal injury meeting the definition of RIFLE I or F within 72 hours of the time the body fluid sample is obtained relative to the second subpopulation; and treating the patient based on the predetermined subpopulation of individuals to which the patient is assigned, wherein when the assay result or value derived therefrom assigns the subject to the first subpopulation, the subject is treated by one or more of initiating renal replacement therapy, withdrawing delivery of compounds that are known to be damaging to the kidney, delaying or avoiding procedures that are known to be damaging to the kidney, and modifying diuretic administration. Thus, the claims encompass (1) detecting IGFBP-4, (2) correlating the assay result of step (1) to the renal status of the subject, and (3) treating the subject.
The claim(s) recite correlating the assay result  the renal status of the subject by using the assay result to assign the patient to a predetermined subpopulation of individuals having a known predisposition of current or future acute renal injury, wherein said future acute injury is within 72 hours of the time at which the body fluid is obtained, the assignment made by comparing the assay result(s) or a value derived therefrom to a threshold value obtained from a population study, wherein the threshold separates the population into a first subpopulation and a second subpopulation, the first subpopulation being at an increased predisposition for future acute renal injury meeting the definition of RIFLE I or F within 72 hours of the time the body fluid sample is obtained relative to the second subpopulation. This limitation describes a naturally occurring relationship between insulin like growth factor binding protein 4 and acute renal injury. Additionally, this limitation of correlating is an abstract idea because this type of activity is practically performed in the human mind, and thus, this limitation falls in to the “mental processes” groupings of abstract ideas. Accordingly, the claims recites a judicial exception(s). 
The judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in a biological sample by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79,101 USPQé2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362,123 USPQ2d 1081,1088 (Fed.Cir. 2017). Besides the judicial exception(s), the claim recites the additional element of performing an assay configured to detect IGFBP-4. The claims do not recite any particular assay for determining the levels of IGFBP-4. Thus, the claims are generic for this step and encompass any detection format. This is acknowledged by the instant specification, which states, 
“In general, immunoassays involve contacting a sample containing or suspected of containing a biomarker of interest with at least one antibody that specifically binds to the biomarker. A signal is then generated indicative of the presence or amount of complexes formed by the binding of polypeptides in the sample to the antibody. The signal is then related to the presence or amount of the biomarker in the sample. Numerous methods and devices are well known to the skilled artisan for the detection and analysis of biomarkers.
The assay devices and methods known in the art can utilize labeled molecules in various sandwich, competitive, or non-competitive assay formats, to generate a signal that is related to the presence or amount of the biomarker of interest. Suitable assay formats also include chromatographic, mass spectrographic, and protein "blotting" methods. Additionally, certain methods and devices, such as biosensors and optical immunoassays, may be employed to determine the presence or amount of analytes without the need for a labeled molecule. See, e.g., U.S. Patents 5,631,171; and 5,955,377, each of which is hereby incorporated by reference in its entirety, including all tables, figures and claims. One skilled in the art also recognizes that robotic instrumentation including but not limited to Beckman ACCESS®, Abbott AXSYM®, Roche ELECSYS®, Dade Behring STRATUS® systems are among the immunoassay analyzers that are capable of performing immunoassays. But any suitable immunoassay may be utilized, for example, enzyme-linked immunoassays (ELISA), radioimmunoassays (RIAs), competitive binding assays, and the like.”
Therefore, the additional features of detecting IGFBP-4 in a body fluid sample does not ensure that the claims amount to significantly more than the natural principle itself. The claims use conventional means to observe a judicial exception and the additional limitations do not integrate the recited judicial exception into a practical application. This is also supported by the findings in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), where the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability. The claims is therefore directed to the judicial exception.  
The claim also recites the additional element of treating the patient treating the patient based on the predetermined subpopulation of individuals to which the patient is assigned, wherein when the assay result or value derived therefrom assigns the subject to the first subpopulation, the subject is treated by one or more of initiating renal replacement therapy, withdrawing delivery of compounds that are known to be damaging to the kidney, delaying or avoiding procedures that are known to be damaging to the kidney, and modifying diuretic administration. Although this limitation indicates that a treatment is to be made, in some instances, the treatment provides for doing nothing. Specifically, when the patient has a value above the threshold, the treatment of delaying or avoiding procedures that are known to be damaging to the kidney requires that no further action is taken after making the correlation and assigning the patient to a predetermined subpopulation. In this instance, this is an apply it type limitation since it does not indicate what is being done. Additionally, when the patient is assigned to the subpopulation of patients who have a value below the threshold, no specific treatment is provided. In other words, the claim specifies treating the patient without providing the specific treatment. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 1 here tells the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take those laws into account when treating their patients. The administration step thus fails to meaningfully limit the claim because it does not require any particular application of the recited judicial exception, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the treating step does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. 
With respect to the claims as a whole, as explained above, the claim recites the single additional element of treating, which, in some embodiments, does not require any particular application of the recited judicial exception and is at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Thus, the invention is the natural correlation between the biomarker (i.e. IGFBP4) and the renal status of a subject; and the additional steps of (1) detecting IGFBP4 and (2) treating by one or more of initiating renal replacement therapy, withdrawing delivery of compounds that are known to be damaging to the kidney, delaying or avoiding procedures that are known to be damaging to the kidney, and modifying diuretic administration are recited at a high level of generality and are well-understood, routine, conventional activities already engaged in by the scientific community. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exceptions. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually because the Court have held that simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60,110 USPQ2d at 1984). Administering a generically claimed treatment to a subject with kidney injury is merely a post-solution, well-understood, routine and conventional activity already engaged in by the scientific community; and merely amounts to directions to a doctor to apply the natural law. It is noted that SCOTUS has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).
Accordingly, additional elements (A) amount to no more than pre-solution data gathering steps required to practice the law of natural law and/or mental steps or post-solution instructions to apply the natural law; (B) are recited at a high level of generality (i.e. "detecting" and a generic treatment); and (C) were routine and conventional. Therefore, the additional elements are not sufficient to make the judicial exception patent eligible and consequently, the claims as a whole, are not drawn to eligible subject matter as they are directed to judicial exceptions without significantly more. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims require a predetermined subpopulation of individuals having a known predisposition of a future renal failure. However, neither the claims nor the specification provides guidance on what parameters are used to form this population. The claims and the specification do not provide clear guidance as to how the measured assay result is used to assign the patient to the predetermined population. It is unclear if the treatment for all subpopulations, or is based on a specific assignment related to a specific subpopulation. There is no guidance regarding which assay result, correlated with which subpopulation, would require treatment. Clarification and/or correction is required. Dependent claims 2-18 do not remedy the deficiency of claim 1, and thus, are included in the rejection.
Claim Status
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uliniski et al. (Pediatric Nephrology, 2000; 14(7):589-97) teach that serum IGFBP4 is inversely correlated with GFR in children with chronic renal failure.
Powell et al. (Journal of Clinical Endocrinology and Metabolism, 1999; 84(2):596- 601) teach that children with chronic renal failure have elevated serum levels of IGFBP4.
Bohe et al. (Kidney International, 1998; 54:1070-1082) teach that IGFBP4 levels rise transiently in rats with acuter renal failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646